ORDER
This case has been the subject of two reported opinions from our court. See Van Patten v. Deppisch, 434 F.3d 1038 (7th Cir.2006), and Van Patten v. Endicott, 489 F.3d 827 (7th Cir.2007). Its history will not be repeated here.
Earlier this year, the Supreme Court determined that Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), not United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984), is the correct authority for reviewing Joseph Van Patten’s claim that he was denied his Sixth Amendment right to the effective assistance of counsel during the proceedings against him in the Circuit Court for Shawano County, Wisconsin. See Wright v. Van Patten, - U.S. -, 128 S.Ct. 743, 169 L.Ed.2d 583 (2008) (per curiam). As we made clear in our first opinion, and reiterate here, Van Patten’s claim cannot succeed under Strickland.
Accordingly, we direct the district court to vacate its order (entered earlier at our direction) granting Mr. Van Patten’s petition for a writ of habeas corpus under 28 U.S.C. § 2254. The district court should *608then enter an order dismissing Mr. Van Patten’s petition.
SO ORDERED.